Citation Nr: 0421918	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  97-33 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) claimed as secondary to Agent Orange exposure and 
service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

Service connection is also in effect for shell fragment wound 
of the right hand (major) between the 1st and 2nd metacarpals; 
malaria; and shell fragment wound residuals to the left lower 
thigh.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in January 1999, of which a transcript is of record.  
At that time, the pending appellate issues were whether new 
and material evidence had been submitted to reopen the 
veteran's claim for entitlement to service connection for 
coronary artery disease (CAD) claimed as secondary to Agent 
Orange exposure and service-connected disabilities; 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) then evaluated as 70 percent 
disabling, and entitlement to an earlier effective date for a 
PTSD rating of 50 percent prior to July 1, 1996.

In a decision in April 1999, the Board held that the claim 
relating to service connection for CAD had been reopened; and 
denied entitlement to an earlier effective date for the PTSD 
50 percent rating.  The Board remanded the case on the issues 
of the substantive merit of the claim for service connection 
CAD and on the issue of an increased rating for PTSD.

In a rating action in September 2002, the RO assigned a 100 
percent schedular rating for the veteran's PTSD from June 26, 
1996.  It continued to deny the claim for service connection 
for CAD, which became the remaining appellate issue.  The 
case was returned to the Board.

The Board again remanded the case on the CAD issue in March 
2003.  The RO returned the case to the Board.

In June 2004, the Board corresponded with the veteran to 
inform him that the Veterans Law Judge before whom he had 
provided testimony in January 1999 was no longer with the 
Board, and asking whether he wished to have an additional 
hearing. 

In a statement dated July 17, 2004, the veteran responded in 
writing that he wanted to have another Travel Board hearing 
at the RO before a Veterans Law Judge.

The veteran communicated by telephone with a Board employee 
on two further occasions in July 2004.  A VA Form 119 is of 
record with regard to those conversations.  However, nothing 
therein reflects that the veteran was either withdrawing the 
pending appellate issue or that he no longer wanted to have 
another hearing before a Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Based on the information provided above, the case must be 
remanded for the following action:

The RO should schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


